DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 8/2/2021, in which claim(s) 1-24 is/are presented for further examination.
Claim(s) 1, 10, 13 and 22 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 8/2/2021, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 13 has/have been accepted.  Support was found in at least [0036], [0093], [0098], [0104], [0132] and [0288]-[0295] of the specification and originally filed claim 10.
Applicant’s addition(s) of claim(s) 10 and 22 has/have been accepted.  Support was found in at least [0115], [0116] and [0141] of the specification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24, filed on 8/2/2021, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-24 under 35 U.S.C. 102(a)(2), see the middle of page 15 to page 19 of applicant’s remarks, filed on 8/2/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal, US 5,822,749 (hereinafter “Agarwal”) in view of McKenna et al., US 2015/0154256 A1 (hereinafter “McKenna”)/
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 13
Agarwal discloses a method comprises:
receiving, by a first computing entity of a database system, a query request that is formatted in accordance with a generic query format (Agarwal, Col. 6, line 55-Col. 7, line 15, see the client issues one or more SQL commands to the server, where SQL is the generic format), wherein the query request identifies at least one database table that includes a data set (Agarwal, Col. 15, lines 233-28, see gaining access to one of the database tables of choice in a query; and Agarwal, Col. 9, lines 48-56, see query against an object in a named cache [i.e., data set]);
generating, by the first computing entity, an initial query plan based on the query request (Agarwal, Col. 9, lines 48-56, see query against an object in a named cache [i.e., data set] and the formulation of a query plan), 
determining, by the first computing entity, storage parameters (Agarwal, Col. 9, line 57-Col. 10, line 13, see the optimizer communicating with the buffer manager about its configuration including how much of the cache the object requires and the optimal I/O size for the cache [i.e., storage parameters]) 
determining, by the first computing entity, processing resources of the database system for processing the query request based on the storage parameters (Agarwal, Col. 9, line 57-Col. 10, line 24, see the optimizer communicating with the buffer manager about its configuration including how much of the cache the object requires and the 
generating, by the first computing entity, an optimized query plan from the initial query plan based on the storage parameters, the processing resources, and optimization tools (Agarwal, Col. 10, lines 14-56, see the optimizer formulating a query strategy therewith with the optimal caching strategy);


On the other hand, McKenna discloses wherein the initial query plan is generated to include a subset of a plurality of operations based on selecting the subset of a plurality of operations indicated in a query instruction set of the database system (McKenna, [0016], see the search space includes execution plans obtained by transforming the query to other equivalent forms and different operators that achieve the result of the query; McKenna, [0035], see all nodes 120, 130 communicate with each other via the parallel communication fabric 140, where the leader node 120 and the compute nodes 130 can comprise any type of processor; and McKenna, [0061], see query planner 255 generates 330 a physical query plan for the input query, where the execution engine 250 translates 340 the physical plan into sequences of query steps, where the execution engine 250 generates 350 and sends executable code to various compute nodes [i.e., processing resources], where the parallel database system can comprise a variety of different processors running different applications/operating systems as the leader and computing nodes, where the processing is distributed and, thus, instructions must be translated to the operations/instructions for the corresponding application/operating system on that particular computing node);
storage parameters regarding how the at least one database table is stored within the database system (McKenna, [0040], see, in order to achieve maximum parallelism, the parallel database system 100 logically partitions data for all tables into multiple subsets per node so that multiple cores can be used to process the data for those tables during queries, where these logical partitions are referred to as “slices”, where the determination for the slices are the “storage parameters regarding how the at least one database table is stored within the database system”);
storage parameters indicating the plurality of processing resources are associated with storing the data set (McKenna, [0040], see, in order to achieve maximum parallelism, the parallel database system 100 logically partitions data for all tables into multiple subsets per node so that multiple cores can be used to process the data for those tables during queries, where these logical partitions are referred to as “slices”, and, in an embodiment, the number of slices per node is typically configured to correspond to the number of cores per node, where how the data is stored is dependent on the number of cores [i.e., storage parameter] in the particular computing node);
generating, by the first computing entity, a distribution plan to distribute portions of the optimized query plan among the plurality of processing resources (McKenna, [0061], see query planner 255 generates 330 a physical query plan for the input query, where the execution engine 250 generates 350 and sends executable code to various compute nodes [i.e., processing resources]; and McKenna, [0062], see each compute node executes 360 the query for the portion of data present on the compute node, where each compute node may be considered divided into slices, typically one slice per core or processor, where each slice is associated with a portion of data that is processed by the slice, where the slices on each node share the server's memory and disk space to parallelize the workload for a query or other database operation sent to all the compute node servers, where each slice can have a pool of separate processes that can independently run compiled query code for a slice of data associated with a query task or other database operation, where the compute nodes determine the result of execution of the query and communicate the result to the leader node, where the leader node receives the results and sends 370 the results to the client that sent the query); and
sending, by the first computing entity, the optimized query plan to a second computing entity of the database system that includes the plurality of processing resources for distribution and execution of the optimized query plan in parallel by the plurality of processing resources based on the distribution plan (McKenna, [0060], see processing of a query in the parallel database; McKenna, [0061], see query planner 255 generates 330 a physical query plan for the input query, where the execution engine 250 translates 340 the physical plan into sequences of query steps, where the execution engine 250 generates 350 and sends executable code to various compute nodes [i.e., processing resources]; and McKenna, [0062], see each compute node executes 360 the query for the portion of data present on the compute node, where each compute node may be considered divided into slices, typically one parallelize the workload for a query or other database operation sent to all the compute node servers, where each slice can have a pool of separate processes that can independently run compiled query code for a slice of data associated with a query task or other database operation, where the compute nodes determine the result of execution of the query and communicate the result to the leader node, where the leader node receives the results and sends 370 the results to the client that sent the query).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate McKenna’s teachings to Agarwal’s method.  A skilled artisan would have been motivated to do so in order to increase the efficiency of searches through the search space of execution plans, see McKenna, [0016].  In addition, both/all of the references (Agarwal and McKenna) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as query optimization.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 13 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 13, Agarwal discloses a computer readable memory device comprises:
a memory section that stores operational instructions (Agarwal, Col. 5, lines 9-26, see main memory).

Claims 2 and 14
wherein the generating the initial query plan further comprises:
converting, by the first computing entity, the query request into a syntax tree that represents a syntactic structure of instructions of the query instruction set of the database system (Agarwal, Col. 7, lines 16-26);
validating, by the first computing entity, the syntax tree by one or more of:
verifying statements of the query request are valid statements of the generic query format (Agarwal, Col. 7, lines 27-34, see error checking);
verifying that the data set is a valid data set; and
verifying no hang conditions occurs;
when the syntax tree is validated, annotating, by the first computing entity, the syntax tree with particular information of the data set to produce an annotated syntax tree (Agarwal, Col. 7, lines 27-34, see query tree); and
generating, by the first computing entity, the initial query plan based on the annotated syntax tree (Agarwal, Col. 7, lines 35-46, see query tree is passed to optimizer).

Claims 3 and 15
With respect to claims 3 and 15, the combination of Agarwal and McKenna discloses further comprises:
when the syntax tree is not validated, sending, by the first computing entity, a query error message to a requesting device associated with the query request (Agarwal, Col. 33, lines 8-11, see example error message).

Claims 4 and 16
With respect to claims 4 and 16, the combination of Agarwal and McKenna discloses further comprises:
when the syntax tree is not validated, identifying, by the first computing entity, a portion of the query request causing the syntax tree to not be valid (Agarwal, Col. 33, lines 8-11, see example error message);
changing, by the first computing entity, coding of the portion of the query request while substantially preserving meaning of the portion of the query request to produce a changed query request (Agarwal, Col. 7, lines 27-24, see normalizing; and Agarwal, Col. 23, lines 10-22); and
repeating, by the first computing entity, the converting and validated steps for the changed query request (Agarwal, Col. 7, lines 27-24, see normalizing; and Agarwal, Col. 23, lines 10-22).

Claims 5 and 17
With respect to claims 5 and 17, the combination of Agarwal and McKenna discloses wherein the determining the storage parameters comprises one or more of:
retrieving, by the first computing entity, the storage parameters from a lookup table based on identity of the data set (Agarwal, Col. 9, line 16-Col. 10, line 13, see hash table);
sending, by the first computing entity, a storage parameter request to the second computing entity regarding the data set, wherein the second computing entity is within a parallelized data store, retrieve, and/or process sub-system of the database system (Agarwal, Col. 9, line 16-Col. 10, line 13, see multiple caches); and
sending, by the first computing entity, a storage parameter request to a third computing entity regarding the data set, wherein the third computing entity is within a parallelized data input sub- system of the database system (Agarwal, Col. 9, line 16-Col. 10, line 13, se multiple caches).

Claims 6 and 18
With respect to claims 6 and 18, the combination of Agarwal and McKenna discloses wherein the storage parameters comprise two or more of:
number of rows per segment of the data set;
number of columns of the data set (Agarwal, Col. 7, lines 27-34, see where in memory);
number of partitions the data set was divided into;
a number of segments each partition was divided into;
a data redundancy encoding scheme (Agarwal, Col. 7, line 66-Col. 8, line 12, see scheme);
a number of storage clusters storing the data set (Agarwal, Col. 9, lines 24-33, see organization);
a number of computing devices within a storage cluster (Agarwal, Col. 9, lines 24-33, see organization);
a number of nodes within a computing device (Agarwal, Col. 8, line 63-Col. 9, line 15, see system); and
a number of processing core resources within a node (Agarwal, Col. 8, line 63-Col. 9, line 15, see system).

Claims 7 and 19
With respect to claims 7 and 19, the combination of Agarwal and McKenna discloses wherein the determining processing resources comprises one or more of:
determining, as the processing resources, a number of processing core resources associated with storing the data set (Agarwal, Col. 8, line 63-Col. 9, line 15, see accessing of cache including, which includes where located);
determining, as the processing resources, a number of nodes associated with storing the data set (Agarwal, Col. 8, line 63-Col. 9, line 15, see accessing of cache including, which includes where located); and
determining, as the processing resources, a number of computing devices associated with storing the data set (Agarwal, Col. 9, lines 24-33, see accessing of cache including, which includes where located).

Claims 8 and 20
With respect to claims 8 and 20, the combination of Agarwal and McKenna discloses wherein the generating the optimized query plan comprises:
expanding a level of a computation of the initial query plan from a single level to a multiple level to produce a multiple level initial query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system);
determining an initial cost value for the multiple level initial query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56);
comparing the initial cost value with a cost threshold (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system);
when the initial cost value compares unfavorably to the cost threshold, changing the multiple level initial query plan in accordance with one or more of the optimization tools to produce an updated multiple level query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system); and
when a cost value of the multiple level query plan compares favorably to the cost threshold, outputting the multiple level query plan as the optimized query plan (Agarwal, Col. 7, lines 16-56, see decomposing initial query; and Agarwal, Col. 9, line 48-Col. 10, line 56, see optimization based on the system).

Claims 9 and 21
With respect to claims 9 and 21, the combination of Agarwal and McKenna discloses wherein the optimization tools comprise two or more of:
one or more pre-optimization tools (Agarwal, Col. 7, lines 16-34, see parser, normalizer, compiler, execution unit, access methods, etc.);
one or more heuristic optimization tools (Agarwal, Col. 13, line 41-Col. 14, line 43);
one or more particle swarm optimization tools; and
one or more time-key-time optimization tools (Agarwal, Col. 8, line 63-Col. 9, line 46).

Claims 10 and 22
With respect to claims 10 and 22, the combination of Agarwal and McKenna discloses wherein the plurality of processing resources are further determined based on determining processing resources that are available, and based on selecting processing resources that store a relevant portion of the database table, and wherein the plurality of processing resources execute the optimized query plan based on processing at least one operation of the optimized query plan on their respective portions of the database table (McKenna, [0061], see query planner 255 generates 330 a physical query plan for the input query, where the execution engine 250 translates 340 the physical plan into sequences of query steps, where the execution engine 250 generates 350 and sends executable code to various compute nodes [i.e., processing resources]; and McKenna, [0062], see each compute node executes 360 the query for the portion of data present on the compute node, where each compute node may be considered divided into slices, typically one slice per core or processor, where each slice is associated with a portion of data that is processed by the slice, where the slices on each node share the server's memory and disk space to parallelize the workload for a query or other database operation sent to all the compute node servers, where each slice can have a pool of separate processes that can independently run compiled query code for a slice of data associated with a query task or other database operation, where the compute nodes determine the result of execution of the query and communicate the result to the leader node, where the leader node receives the results and sends 370 the results to the client that sent the query).

Claims 11 and 23
further comprises:
receiving, by the first computing entity, partial responses from the second computing entity (Agarwal, Col. 11, lines 4-20, see queries from where data is stored; and Agarwal, Fig. 4); and
generating, by the first computing entity, a query result from the partial responses (Agarwal, Col. 11, lines 4-20, see queries from where data is stored; and Agarwal, Fig. 4).

Claims 12 and 24
With respect to claims 12 and 24, the combination of Agarwal and McKenna discloses further comprises:
the first computing entity including one or more of:
one or more first computing devices of a query and results sub-system of the database system, one or more first nodes of the one or more first computing devices, and one or more first processing core resources of the one or more first nodes (Agarwal, Col. 8, line 63-Col. 9, line 15, see memory structures); and
the second computing entity including one or more of:
one or more second computing devices of a data store, retrieve, and process sub-system of the database system, one or more second nodes of the one or more second computing devices, and one or more second processing core resources of the one or more second nodes (Agarwal, Col. 8, line 63-Col. 9, line 15, see memory structures).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Aldrich et al. for selectively logging query data based on cost;
– Bayliss et al. for query scheduling in a parallel-processing database system;
– Burton et al. for processing path determination;
– Konik et al. for generating multiple query access plans for multiple computing environments;
– Nica et al. for resource estimation for a query optimization process;
– Nica et al. for highly adaptable query optimizer search space generation process; and
– Virtuoso et al. for predicting partitions of a database table for processing a database query.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: January 27, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152